Citation Nr: 1609780	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  15-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the record in a January 2016 Application for Disability Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  At his Board hearing, he averred that his most recent VA audiological examination was inadequate, alleging that the examiner indicated to the Veteran's wife that the Veteran's hearing loss was more severe than what was reflected in the examination report.  The Veteran also testified that his hearing has gotten worse.  He requested another VA audiological evaluation in order to ascertain the current severity of his disability.

The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although a VA examination was afforded the Veteran in February 2012, there is reason to doubt whether the record accurately reflects his disability, and the Veteran and his representative have contended that his symptoms worsened since that time.  Consequently, the Board finds that another VA audiological examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the Veteran scheduled for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the record, including the Veteran's lay statements.  All indicated studies, including audiometric testing, should be performed.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

